253 S.W.2d 53 (1952)
Ex parte ROBBINS.
No. 26197.
Court of Criminal Appeals of Texas.
December 3, 1952.
No attorney on appeal.
George P. Blackburn, State's Atty., of Austin, for the State.
MORRISON, Judge.
This is an original application for a writ of habeas corpus brought by relator, Leroy Robbins, seeking his release from the Texas Prison System.
*54 The record shows that relator was, on June 30, 1933, in Cause No. 4616, in the District Court of Gonzales County, sentenced to serve a term of not less than 2 nor more than 25 years for the offense of murder. Relator does not question his lawful detention under the above sentence. The records of the Texas Prison System now before us reveal that relator has served this term.
On February 15, 1944, in Cause No. 53,962, in the Criminal District Court No. 2 of Harris County, relator was sentenced to 2 years for the offense of felony theft. The Harris County sentence contains the following order: "Sentence cumulative with 25 year sentence for murder (TSP No. 95186)." Relator contends that this order is lacking in definiteness and does not effect a valid cumulation.
Recently, in Ex parte Collier, Tex.Cr. App., 243 S.W.2d 177, we had an occasion to review our holdings on this question. There, we said that a recitation of the number of the cause and the court in which the convict was sentenced was sufficient. In the same case, we again admonished the trial courts to incorporate in their cumulative sentences a full description of the prior proceeding in the interest of accuracy.
The above order does not contain any reference to the number of the cause or the court in which the convict was sentenced and is, therefore, insufficient to effect a valid cumulation.
The relief prayed for is granted and the relator ordered discharged.